Case: 15-11023      Document: 00513556780         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11023
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS FELIPE DELACRUZ HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-464-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Luis Felipe Delacruz
Hernandez raises an argument that is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 228, 235 (1998), which held that convictions
used to enhance a sentence under 8 U.S.C. § 1326(b)(2) need not be set forth
in the indictment.        Accordingly, the motion for summary affirmance is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11023   Document: 00513556780    Page: 2   Date Filed: 06/21/2016


                               No. 15-11023

GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2